Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 7/19/2022.  Claims 21-24 have been added.  Claim 8 is canceled.  Claims 1-7, 9-16, 21-24 are pending.  Claims 2, 7, 9, 10, 14 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 1, 3-6, 11-13, 15, 16, 21-24 are finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 11-13, 21, 24, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2014/0306665) in view of Jin (CN 106025150).
Regarding claim 1, 21, Kim discloses a method for making an electrical energy generating element, comprising:
providing a first porous electrode and a second porous electrode,
the liquid having positive ions and negative ions is water [0084]. 
Regarding claim 1, 21, Kim discloses a separator membrane, but does not disclose providing an eggshell membrane; and arranging and combining the first porous electrode, the eggshell membrane, and the second porous electrode in that order, regarding claim 21, arranging and combining the first porous electrode, the eggshell membrane, and the second porous electrode in that order, so that a liquid penetrates from the first porous electrode and the eggshell membrane to the second porous electrode; and the liquid is a sodium chloride solution or water.  Kim does not disclose the elements of claims 5, 6, 11-13.  Jin teaches providing an eggshell membrane; and arranging and combining the first porous electrode, the eggshell membrane, and the second porous electrode in that order [0005, 0008].  
Regarding the limitation “so that a liquid having positive ions and negative ions penetrates from the first porous electrode to the second porous electrode
by a gravity pull,” the limitation would be met by Kim when the battery is oriented on its side.
Regarding claim 5, the method of providing the eggshell membrane comprising obtaining eggshell membranes from eggs, duck eggs, goose eggs, quail eggs, or bird eggs [0011].
Regarding claim 6, the method of providing the eggshell membrane comprises:
removing egg liquid from eggs to obtain composites of eggshells and eggshell membranes attached thereon;
washing the composites of the eggshells and the eggshell membranes; peeling off the eggshell membranes from the eggshells; and washing the eggshell membranes [0011-0015].
Jin teaches that an egg membrane separator maintains high stability and battery specific capacity after 100 cycles.  The membrane is rich in resources, low in price, simple in operation [0024].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use an egg membrane as Kim’s separator, as taught by Jin, for the benefit of maintaining high stability.
Regarding claim 11, Kim modified by Jin meets the method of arranging and combining the first porous electrode, the eggshell membrane, and the second porous electrode comprising:
arranging the eggshell membrane in direct contact with each of the first porous electrode and the second porous electrode.  Figs. 5 and 6 of Kim.
Regarding claim 12, Kim modified by Jin meets further comprising:
providing a third porous electrode; providing a plurality of egg shell membranes;
arranging the third porous electrode on a side of the first porous electrode away from the eggshell membrane; and
arranging one of the eggshell membranes between the third porous electrode and the first porous electrode.  Fig. 6 of Kim.
Regarding claim 13, the eggshell membranes are arranged such that the third porous electrode and the first porous electrode are insulated from each other by the eggshell membrane between the third porous electrode and the first porous electrode.  Fig. 6 of Kim.
Regarding claim 24, an area of the eggshell membrane is greater than or equal to an area of an overlapping region of the first porous electrode and the second porous electrode because there is insulation between the cathode and the anode [0081].
Regarding claims 1, 25, the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid, Kim discloses the electrolyte solution containing salt is absorbed by the electrode structures [0084].  It is noted that the battery of Kim is capable of gathering negative ions or positive ions at each electrode.


Claims 3, 15, 16, 22, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2014/0306665) in view of Jin (CN 106025150) as applied to claim 1, further in view of Zhao (Highly stable carbon nanotube/polyaniline porous network for multifunctional applications, ACS Applied Materials & Interfaces 2016, 8, 34027-34033).
Kim modified by Jin does not teach the elements of claims 3, 15, 16.  Kim discloses a battery comprising electrodes comprising porous conductive network.  See Abstract.
Zhao teaches:
Regarding claim 3, 22, the method of providing the first porous electrode and the second porous electrode comprising making a composite structure comprising a carbon nanotube network structure and a polyaniline layer coated on surfaces of the carbon nanotube network structure.
Regarding claim 15, the method of providing the third porous electrode comprising making a composite structure comprising a carbon nanotube network structure and a polyaniline layer coated on a surface of the carbon nanotube network structure.
Regarding claim 16, wherein the carbon nanotube network structure comprises a plurality of carbon nanotubes disorderly arranged.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use Zhao’s carbon nanotube/polyaniline porous network for Kim’s conductive network since either porous network will function to make the Kim’s battery more electrically conductive.
Regarding claim 23, Kim modified by Jin and Zhao teaches the eggshell membrane is between two composite structures, the eggshell membrane has a first surface and a second surface opposite to the first surface, the first surface is in direct contact with one composite structure, and the second surface is in direct contact with another composite structure.


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 2014/0306665) in view of Jin (CN 106025150) and Zhao (Highly stable carbon nanotube/polyaniline porous nework for multifunctional applications, ACS Applied Materials & Interfaces 2016, 8, 34027-34033) as applied to claim 3, further in view of Yin (US 2015/0332860).
Kim modified by Jin and Zhao does not teach the limitation of claim 4.  Yin teaches: 
Regarding claim 4, a method for making the composite structure comprises:
flocculating carbon nanotubes in a solvent to obtain the carbon nanotube network structure; immersing the carbon nanotube network structure in an aniline solution to form a mixed solution; and
dropping a precooled aqueous solution into the mixed solution [0025-0033].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Yin to form the carbon nanotube/polyaniline composite of Kim modified by Jin and Zhao since either process would have formed the carbon nanotube/polyaniline composite.

Response to Arguments
Arguments filed 7/19/2022 are addressed below:
Regarding the limitation of claim 1, the liquid having a positive ions and negative ions is a sodium chloride solution or water, it is noted that the language of claim 1 does not require that the liquid be “only” water.  Hence, Kim reads on claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724